DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending in the application, with claims 11-20 currently withdrawn.  New grounds of rejection have been added as a result of the amendment to the claims submitted 2/28/2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Salot et al. (US 2008/0153000) in view of Emura et al. (US 2010/0028775).
Regarding claim 1, Salot et al. discloses in Figs 1-14, an all solid type ([0046]) three-dimensional battery (all Figs) comprising: a first collector (ref 8); a first structure (ref 7) in contact with (Fig 7) the first collector (ref 8); an electrolyte structure (ref 6) in contact with (Fig 7) the first structure (ref 7); a second structure (ref 3) in contact with (Fig 7) the electrolyte structure (ref 6), the second structure (ref 3) separated from (Fig 7) the first structure (ref 7) and the first collector (ref 8); and a second collector (ref 2) in contact 


    PNG
    media_image1.png
    309
    495
    media_image1.png
    Greyscale


Salot et al. does not explicitly disclose the second structure has a plurality of first upper surfaces and a plurality of second upper surfaces separated from the plurality of first upper surfaces and height of the first upper surfaces is different from height of the second upper surfaces.
Emura et al. discloses in Figs 1-5, a battery ([0001]) including electrode active material layers having a comb tooth shape ([0013])  This configuration enhances battery capacity at a smaller area than other batteries, thereby enhancing overall battery performance ([0013], [0062]).  The comb-tooth shaped electrode active material structure applied to a current collector meets the structural configuration of the instant claims.
Emura et al. and Salot et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the comb-tooth active material configuration disclosed by Emura et al. into the electrode structure of Salot et al. to enhance battery capacity thereby enhancing overall battery performance.

Regarding claim 2, modified Salot et al. discloses all of the claim limitations as set forth above and also discloses a portion (Fig 7) of the first collector (ref 8) is in contact with a portion of a side surface (Fig 7) of the first structure (ref 7).

Regarding claim 3, modified Salot et al. discloses all of the claim limitations as set forth above and also discloses a portion (Fig 7) of the first collector (ref 8) is in contact 

Regarding claim 4, modified Salot et al. discloses all of the claim limitations as set forth above and also discloses a portion (Fig 7) of the first collector (ref 8) is in contact with an entirety of a side surface (Fig 7) of outmost side surfaces (Fig 7) of the first structure (ref 7).

Regarding claim 5, modified Salot et al. discloses all of the claim limitations as set forth above and also discloses the portion (Fig 7) of the first collector (ref 8) is in contact with a portion (Fig 7) of each of outmost side surfaces (top and side of ref 7, Fig 7) of the first structure (ref 7).

Regarding claim 6, modified Salot et al. discloses all of the claim limitations as set forth above and also discloses the portion (Fig 7) of the first collector (ref 8) is in contact with an entirety of each of outmost side surfaces (all of top and side surfaces of ref 7, Fig 7) of the first structure (ref 7).

Regarding claim 8, modified Salot et al. discloses all of the claim limitations as set forth above and also discloses the second collector (ref 2) is parallel to (at ref 2c) the first collector (ref 8).
However, the embodiment at Fig 7 of Salot et al. does not explicitly disclose the second collector is in contact with an entirety of a top surface of the second structure.
The embodiment of Salot et al. at Fig 8 further illustrates the cavities (refs 4) are “totally filled” with electrode material ([0048]), which is the second structure (ref 3), at ref 3c ([0048]).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the electrode material (aka second structure) into the entire cavity (at ref 4) to enhance the total electrode material of the battery, thereby enhancing overall battery capacity and electrical performance ([0018], [0048]).

Regarding claim 9, modified Salot et al. discloses all of the claim limitations as set forth above and also discloses the second collector (ref 2) comprises a portion parallel (ref 2c) to the first collector (ref 8) and a portion perpendicular (refs 2b) to the first collector (ref 8).

.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Salot et al. (US 2008/0153000) in view of Emura et al. (US 2010/0028775) as applied to claim 1 above, and further in view of Ramasubramanian et al. (US 2014/0272547).
Regarding claim 7, modified Salot et al. discloses all of the claim limitations as set forth above and also discloses the first structure (ref 7) comprises a portion (Fig 7) parallel to the first collector (ref 8), but does not explicitly disclose the first structure also includes a portion perpendicular to the first collector.
Ramasubramanian et al. discloses in Figs 1-27, a battery ([0001]) including a solid electrolyte ([0100]) and positive and negative electrodes with respective collectors, each respective electrode comprising comb structures ([0165]).  This configuration enhances overall battery energy density ([0012], [0013]).
Salot et al. and Ramasubramanian et al. are analogous since both deal in the same field of endeavor, namely, solid electrolyte batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the comb electrode structure in both electrodes as disclosed by .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot in view of new grounds of rejection

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725